Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 28, 1975, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits effective June 1, 1974, on the ground that she voluntarily left her employment without good cause. The record reveals that claimant elected to justify her leaving her employment on the medical recommendation of Dr. Samuel Marra, who had been treating her for four years immediately prior to the date of her leaving. Dr. Marra not only failed to corroborate her testimony, but he stated she was physically able to work full-time. It was not until claimant received an adverse decision that she chose to introduce further medical proof, and that from a doctor who had not treated her for four years. It was within the discretion of the board to determine the weight, sufficiency and relevancy of claimant’s medical proof, and there is substantial evidence on the record to support the factual finding that claimant voluntarily left her employment for personal, noncompelling reasons. (Matter of Berger [Levine], 47 AD2d 596; Matter of Gimpel [Levine], 46 AD2d *10961012). Decision affirmed, without costs. Koreman, P. J., Sweeney, Mahoney, Larkin and Reynolds, JJ., concur.
9